Citation Nr: 1409272	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-16 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a service-connected right ankle disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active duty from November 1978 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that his right ankle disability has worsened.  His last VA joint examination was in December 2009.  Subsequently, the Veteran had ankle surgery in June 2010.  The examination is inadequate for rating purposes because it does not describe the Veteran's current symptoms including any recent limitations of range of motion.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  A new VA examination is therefore required to assess the Veteran's current symptoms.

Additionally, the record reflects that the Veteran may have applied for Social Security disability benefits.  It is therefore necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain any additional medical treatment records pertaining to the Veteran's right ankle disability dating since March 2011.  All records obtained should be associated with the Veteran's claims file. 

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

2.  The RO/AMC must attempt to obtain pertinent documents concerning a possible application by the Veteran for Social Security disability benefits.  

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

3.  After completion of the above development, the RO/AMC shall schedule the Veteran for a VA joint examination to determine the current severity of his right ankle disability.  The claims folder and access to Virtual VA must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all symptoms related to the Veteran's ankle condition.  Ranges of motion, instability, and all other findings should be reported in detail.

The examiner is to review all pertinent records associated with the claims file to include the appellant's Virtual VA file.  The examination report must state whether this review was accomplished.  

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the appellant and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


